Citation Nr: 1419642	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had service in the New Philippine Scouts from August 1946 to May 1949.  The Veteran died in November 2008.  The appellant is the Veteran's widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, which denied the claim seeking service connection for the Veteran's death, and from a May 2010 administrative decision, which denied entitlement to a one-time payment from the FVEC Fund.  

Concerning the procedural history of the cause of death claim, while a certification worksheet completed in February 2012 indicates that the appeal arose from a November 2010 rating decision, review of the record shows that the claim has been essentially continuously prosecuted since the issuance of the February 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Even though a November 2010 rating decision characterized the issue as one involving the question of whether new and material evidence had been submitted to reopen the claim, and found that such evidence had not been submitted, the Veteran is not prejudiced by the Board's consideration of the claim on the merits because the RO considered it on the merits in a November 2011 supplemental statement of the case (SSOC).  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

A statement of the case (SOC) concerning the cause of death claim was issued in September 2011.  Although the appellant did not return a VA Form 9 in response to the SOC, an October 2011 Report of Contact details a conversation with RO personnel clarifying her hearing request.  The issue was subsequently addressed in a November 2011 SSOC.  Thus, the issue is before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

FINDINGS OF FACT

1 .  The Veteran's sole recognized active service was with the New Philippine Scouts from August 1946 to May 1949.

2.  The Veteran died in November 2008; the death certificate lists the immediate cause of death as cardio respiratory arrest, the antecedent cause as pneumonia, and the underlying cause as post CVA (cerebrovascular accident).  

3.  At the time of the Veteran's death, he was not service connected for any disabilities.

4.  The cause of the Veteran's death has not been shown to be etiologically related to any disease, injury, or event in service, or to any service-connected disability.


5.  A claim for payment from the FVEC Fund was not received at VA until after the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013).

2.  The criteria for obtaining a one-time payment from the FVEC Fund have not been met.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Notice and Assistance

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Regarding claims for dependency and indemnity compensation (DIC), including claims for service connection for the cause of a veteran's death, the Court has held that VA is generally required to provide the following notice:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO satisfied the notice requirements outlined above in a January 2009 letter to the appellant.  Because the appellant's claim is denied herein, any questions as to the appropriate effective date and disability rating to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Private treatment records have been associated with the claims file.  A review of the claims folder indicates that the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure them, or any records from the Office of the Surgeon General, due to fire-related causes.  A Formal Finding on the Unavailability of Service Records was issued in July 2008 and March 2009, each detailing the attempts made to obtain the service treatment records from the NPRC.  It was ultimately determined that all efforts to obtain the needed military information had been exhausted, further efforts would be futile, and that based upon these facts, the Veteran's service treatment records were not available. 

VA also has a duty to assist a claimant in obtaining a medical opinion whenever such opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed Cir. 2008).  In this regard, a medical opinion has not been obtained.  Nevertheless, none is required, as "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In this case, there is no evidence or contention that either a cardio-respiratory disorder, pneumonia, or strokes manifested until many years after the Veteran's service.  The appellant's implied contention is that an in-service stroke suffered by the Veteran may have in some manner contributed to his death.  See June 2009 VA Form 21-4138.  The Board notes that lay persons such as she are not competent to etiologically link the Veteran's death, which notes as an underlying cause post CVA to a history of an in-service CVA some 60 years prior, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As there is no competent evidence of the incurrence of an in-service stroke, and no competent evidence that the Veteran's death was due to such an event occurring many years earlier, there is "no reasonable possibility" that obtaining a medical opinion "would aid in substantiating the claim."  Id.  Accordingly, VA has no duty to provide such assistance in this case.

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau, 492 F.3d at 1372 ; Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease" whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Brain thrombosis and cardiovascular-renal disease is included in 38 C.F.R. § 3.309(a).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

The Veteran had service in the New Philippine Scouts from August 1946 to May 1949.  He died in November 2008.  His death certificate shows that the immediate cause of death was cardio respiratory arrest.  Pneumonia was listed as an antecedent cause, and the underlying cause was noted to be post CVA.  The appellant is his surviving spouse.  She asserts that the cause of the Veteran's death is the result of his active service.  The Board also, as noted, finds implicit in this case the allegation that the Veteran's death was due, at least in part, to his having allegedly having had a stroke during his military service.  

At the time of the Veteran's death, he was not service connected for any disability.  Private treatment records document a diagnosis of chronic obstructive pulmonary disease (COPD) in January 2002.  A January 2006 Medical Certificate notes treatment afforded the Veteran from June 2004 to January 2006 for arteriosclerotic heart disease and status post CVA embolism.  An October 2006 Medical Certificate notes findings of a September 2006 CVA thrombosis.  An April 2008 Certification letter from a private hospital shows that the Veteran had been admitted in June 2004 with a diagnosis of CVA embolism.  He was also diagnosed with atherosclerotic heart disease with chronic atrial fibrillation.  Also noted were instances of strokes, occurring in January, September and December 2006.  An admission in November 2007 due to pneumonia was also reported.  A November 2008 Medical Certificate, dated the day of the Veteran's death, shows that he was an inpatient for a little less than a month.  This admission ended 4 days prior to his death.  During this admission, diagnoses included arteriosclerotic heart disease, atrial fibrillation and chronic congestive heart failure; renal insufficiency; sepsis and septic shock, and senile dementia.  

In light of all of the above, the Board finds that a preponderance of the evidence is against a finding that the cause of the Veteran's death - immediately caused by cardio respiratory arrest, with an antecedent cause listed as pneumonia, and an underlying cause shown as post CVA - was in any way related to his service.  As shown above, mindful that no service treatment records were able to be obtained, the private treatment records in the claims file first reflect diagnoses concerning either respiratory, cardiovascular or CVA-related (strokes) symptomatology beginning in 2002, which is more than 50 years after his discharge from active service. 

There is no competent evidence that the conditions noted on the death certificate are related to service.  While not determinative by itself, it is significant to again observe there is no evidence of pertinent disability until 2002, approximately 53 years after service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the one year presumption of service incurrence is not for application.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, whether or not the Veteran's service caused or contributed to his death, this falls outside the realm of common knowledge of a lay person.  See Jandreau.

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Legal Entitlement to a One-Time Payment from the FVEC Fund

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund.  ARRA § 1002(b), (f), Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  ARRA § 1002(e).  The claim for compensation from the FVEC Fund must be made within a one-year period beginning on the date of enactment of ARRA.  ARRA § 1002(c)(1).  Additionally, if a veteran dies after having filed a claim, but before the claim is granted, payment is to be made instead to the surviving spouse.  ARRA § 1002(c)(2).

A person is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  ARRA § 1002(d).

The facts of this case are as follows and are not in dispute.  The appellant is the surviving spouse of a Philippine Veteran, who served with the Special Philippine Scouts during World War II.  According to his death certificate, he died in November 2008.  

A VA Form 21-4138 (CF), Statement in Support of Claim (Filipino Veterans Equity Compensation Fund), was received by VA on February 16, 2010 (as evidenced by the date stamp on the document).  The form was signed by the appellant.  Unfortunately, the Veteran died prior to the date the claim was received by VA.  

The applicable statute expressly states that for a surviving spouse to be eligible for a one-time payment, the claim must be filed prior to a qualifying veteran's death.  Here, the claim from the appellant was received by the RO on February 16, 2010 (more than a year after the Veteran's death), and prior to the enactment of the ARRA.  See ARRA § 1002(c)(2).  The appellant has no qualifying service herself and does not allege otherwise.  See ARRA § 1002(d).

The appellant has essentially not presented argument to VA as to why she sought FVEC Fund compensation should be awarded to her.  

The Board it is bound by the relevant statutes and regulations, and is without authority to grant benefits.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Here, it is undisputed that the RO did not receive a claim for FVEC Fund compensation prior to the death of the Veteran and the appellant does not allege any eligible Philippine service of her own.  Accordingly, the basic entitlement requirements are not met and the appeal is denied.

The law as mandated by statute, and not the evidence, is dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the to the duties to notify and assist and can have no effect on the appeal.


ORDER

Service connection for cause of the Veteran's death is denied.

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


